Citation Nr: 1122671	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims files reflects that in an April 2011 statement, the Veteran, through his representative, requested a video conference hearing at the Newark Regional Office.  As the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700. 

In order to ensure that the Veteran's due process rights, this case is REMANDED to the RO for the following:

1.  The RO should schedule a videoconference hearing before a Veterans Law Judge in accordance with the applicable provisions.  The Veteran and his representative should be notified of the time and place to report, and advised that videoconference hearings may be conducted only at the RO.  If he subsequently desires to withdraw the hearing request, such action should be taken in writing at the RO.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

2.  If the Veteran fails to report to the scheduled hearing, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the hearing sent to the Veteran by the pertinent VA facility.

3.  Thereafter, the case should be returned to the Board for further appellant review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


